Title: To George Washington from William Milnor, 18 April 1775
From: Milnor, William
To: Washington, George



Honorable Sir,
Philad[elphi]a Aprill 18th 1775

Your favour by Mr Whilper as well as that by yesterdays post, I have receivd, and I have acted exactly agreable to your directions, respecting the Sashes, as I forbid the maker to proceed any farther with them, immediately on seeing the first he made, which I sent to Mr Gilpin, The Arms are all ready to be sent Agreeable to any directions that Comes. I think you have not Mentiond the receiving the shoulder knots, which I sent some time agone by the post, & likewise the 6 Copies of Manual Exercise, The Gorgets I have not been able to get from the workmen yet, but I have them now in a persons hands who I blive will finish them soon—I am glad to hear your people have began to fish but I was very much alarmed yesterday, to see two of the Coopers returnd, whom I had sent down to the assistance of James Lawrason, as I am sure he is very backward in his preparations, I think to be on my Journey down, the begining of Next week, I have no more to Add but that I have removed from the house you saw me in, up into Arch street Near the Corner of front street, where I am Much more pleasantly situated than before, & where, I hope, to have Company of Colonel Washington as often as it may suite him to Call whilst in Philada. I am with respect & Esteem Dear Sir your Obedt Humble Servt

William Milnor

